296 F.2d 737
Arthur J. GOLDBERG, Secretary of Labor, United StatesDepartment of Labor,v.DISTRICT LODGE NUMBER 70, INTERNATIONAL ASSOCIATION OF MACHINISTS.
No. 6782.
United States Court of Appeals Tenth Circuit.
Aug. 2, 1961.

Appeal from the United States District Court for the District of Kansas.
Robert M. Green, Asst. U.S. Atty., Wichita, Kan., and Alan S. Rosenthal, Attorney, and Marvin S. Shapiro, Attorney, Department of Justice, Washington, D.C., for appellant.
Frank, Cunningham & Kelly, Wichita, Kan., and Louis P. Poulton and Plato E. Papps, Washington, D.C., for appellee.
Before MURRAH, Chief Judge, and PHILLIPS and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellee on ground that the order appealed from was not an appealable order.